Exhibit 10.2

 

 

Termination Agreement

dated as of 27 December 2019

by and between

 

 

CRISPR Therapeutics AG    (the Company)

Baarerstrasse 14, 6300 Zug, Switzerland

 

and

 

  

 

 

Rodger Novak    (Novak)

Husenstrasse 11, 6354 Vitznau, Switzerland

  

(The Company and Novak are also referred to as Party or Parties)

regarding

 

 

Termination of Employment Agreement



--------------------------------------------------------------------------------

Termination Agreement

 

 

Preamble

 

A.

Novak’s employment relationship with the Company (the Employment Relationship)
started on or about 1 November 2013. Novak transitioned from his position as the
Chief Executive Officer of the Company to President of the Company effective as
of 1 December 2017.

 

B.

The Company and Novak entered into a written employment agreement dated as of
6 October 2016, replaced by a new employment agreement dated as of 1 December
2017 (the Employment Agreement).

 

C.

The Employment Relationship and the Employment Agreement are governed by Swiss
law.

 

D.

The Parties propose that Novak provide services to the Company as its chairman
of the board of directors and as its president (the Services). The Services do
not constitute an employment relationship within the meaning of articles 319 et
seq. of the Swiss Code of Obligations.

 

E.

Consequently, the Parties agree to terminate the Employment Agreement (except as
otherwise provided herein) and the Employment Relationship governed by it.
Henceforth, Novak intends to provide the Services based on a mandate agreement,
to be entered into as of the date hereof by and between a company owned by Novak
and the Company (the Mandate Agreement).

Therefore, the Parties enter into the following termination agreement (the
Agreement):

 

 

1.

Termination of Employment Relationship

Notwithstanding anything to the contrary set forth in the Employment Agreement,
the Parties agree to terminate and hereby terminate the Employment Agreement
(except as otherwise provided herein) and the Employment Relationship governed
by it with effect as of 1 January 2020 (the Termination Date) without the
requirement or necessity of providing notice or any renumeration in connection
therewith. Any extension of the Employment Relationship, including due to
illness, shall be expressly excluded.



--------------------------------------------------------------------------------

Termination Agreement

 

 

2.

Consequences of Termination

 

2.1.

Performance of Work

Until the Termination Date Novak will perform his normal duties under the
Employment Agreement, as the Company may from time to time reasonably request.

 

2.2.

Remuneration

 

2.2.1.

Salary

From the signing of this Agreement until the Termination Date, the Company will
continue to pay to Novak the same base salary as before.

 

2.2.2.

Stock Options

With respect to the equity awards granted by the Company and held by Novak that
are outstanding and unvested as of the Termination Date pursuant to the
Employment Agreement, the vesting shall not be affected by this Agreement such
that the outstanding equity awards continue to vest in accordance with the
Employment Agreement.

In furtherance of the foregoing, the last two sentences of Section 4(g) of the
Employment Agreement, Section 7 of the Employment Agreement as well as any
related provisions of the Employment Agreement regarding the accelerated vesting
of stock options in case of a Change in Control (as such term is defined in the
Employment Agreement) shall, in each case, continue to remain in full force
mutatis mutandis, it being understood, that, for the purpose of clarification,
(i) the Parties acknowledge, agree and intend that, notwithstanding anything to
the contrary in the Employment Agreement, Novak will continue vesting in the
stock options described in Section 4(g) of the Employment Agreement for as long
as he provides services as the president of the Company or such other officer
position as is approved by the Company’s Board of Directors and (ii) the date of
termination of the Employment Agreement shall be the termination date of the
Mandate Agreement.



--------------------------------------------------------------------------------

Termination Agreement

 

2.2.3.

Deductions

The same social security deductions as in the past will be made from all
payments under this Agreement.

 

 

3.

Acknowledgement, Release and Waiver

Upon execution and performance of this Termination Agreement neither Party shall
have any further rights or claims against the other Party in connection with the
Employment Agreement and the Employment Relationship governed by it and its
termination, except for the entitlements expressly mentioned in this Agreement.

 

 

4.

Miscellaneous

 

4.1.

Integration

This Agreement and the Mandate Agreement, including their respective exhibits,
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and supersede all prior agreements between the Parties
concerning such subject matter.

 

4.2.

Survival

The provisions of this Agreement shall survive the termination of this Agreement
to the extent necessary to effectuate the terms contained herein.

 

4.3.

Enforceability

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.



--------------------------------------------------------------------------------

Termination Agreement

 

4.4.

Waiver

No waiver of any provision hereof shall be effective unless made in writing and
signed by the waiving Party. The failure of any party to require the performance
of any term or obligation of this Agreement, or the waiver by any party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

 

4.5.

Notices

Any notices, requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and delivered in person or sent by a
nationally recognized overnight courier service or by registered or certified
mail, postage prepaid, return receipt requested, to Novak at the last address
Novak has filed in writing with the Company or, in the case of the Company, at
its main offices, attention of the General Counsel.

 

4.6.

Amendments

This Agreement may be amended or modified only by a written instrument signed by
Novak and the Company.

 

4.7.

Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original; but such
counterparts shall together constitute one and the same document.

 

4.8.

Assignment and Transfer by the Company

The Company has the right to assign and/or transfer this Agreement to its
affiliates, successors and assigns. Novak expressly consents to be bound by the
provisions of this Agreement for the benefit of the Company or any subsidiary or
affiliate to whom this Agreement may be transferred without the necessity that
this Agreement be re-signed at the time of such transfer.



--------------------------------------------------------------------------------

Termination Agreement

 

4.9.

Applicable Law and Place of Jurisdiction

This Agreement and all disputes between the Parties in connection with this
Agreement shall be governed by the laws of Switzerland excluding its conflict of
laws rules. Any dispute, controversy or claim arising out of or in connection
with this Agreement shall be determined by the courts at the domicile of the
defendant party or where Novak normally had to perform his duties.

[signatures on the next page]



--------------------------------------------------------------------------------

Termination Agreement

 

 

Signatures

 

  

CRISPR Therapeutics AG

 

  

Company

 

27 December 2019    /s/ Samarth Kulkarni

Date

 

  

Samarth Kulkarni

 

    

Novak

 

27 December 2019    /s/ Rodger Novak Date    Rodger Novak